Citation Nr: 1501989	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation of skin cancer (previously basal cell carcinoma, right cheek) of the left arm, right cheek and forehead.

2.  Entitlement to service connection for prostate cancer as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for bladder cancer, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from July 1947 to July 1951.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Following the development of the ionizing radiation claims, the matter was later transferred to the Montgomery, Alabama RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable evaluation of skin cancer (previously basal cell carcinoma, right cheek) of the, left arm, and right cheek and forehead is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not incur prostate cancer in service and this disorder is not due to exposure to ionizing radiation in service.

2.  The Veteran's bladder cancer is the result of metastasizing prostate cancer, for which service-connection has been denied.  


CONCLUSIONS OF LAW

1.  Service connection for prostate cancer is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311 (2013).

2.  Service connection for bladder cancer is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in July 2007 and April 2008.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining evidence, afforded him VA examinations, and obtained radiation dose estimates and appropriate medical opinions.  See 38 C.F.R. § 3.311. All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted, the RO developed this case pursuant to the provisions of 38 C.F.R. § 3.311.  The Board finds that opinions obtained in this case is adequate.  They are predicated on a substantial review of the relevant evidence, particularly of the Veteran's in-service radiation exposure and subsequent development of various cancers.  

The Veteran's representative asserts that a June 2008 examiner, in some manner, misrepresented his credentials.  A review of the report documents that the Veteran was examined by a VA physician and a physician's assistant (PA).  The examination report is signed by both of them.  In November 2014 written argument, the Veteran's representative asserts that the PA somehow represented that he was a physician, and "challeng[es] the VA to produce a verified license for this person, and for all VA clinical personnel involved in this Veteran's treatment and examinations back to day one."  

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Id.  Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including Physician's Assistants, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, the Veteran's representative challenges the competency of the examiner.  However, his assertions are misplaced.  Indeed, he only challenges the qualifications of the PA, not those of the physician, who reviewed and signed off on the examination report and opinion.  The representative's request for the licenses for all clinical personnel is overreaching and unreasonable.  The June 2008 VA personnel are by all indications qualified and competent.  The Board thus does not find it necessary to provide any qualifications of the PA, or any other VA employee.   The representative's assertions that VA has somehow engaged in a scheme to misrepresent its employees qualifications are not realistic.  The Veteran was examined by a VA medical professional and the report was signed by a physician.  Thus, although the representative was unable to find record of the PA in an the Alabama State Board of Medical Examiners' database, an opinion was obtained from a qualified physician (whom the Board notes appears in that very database).  The opinion is endorsed, at the very least, by a competent physician and is based on examination of the Veteran and review of the record.  The opinion relies upon objective data supported by pathology reports.  It is adequate.  

Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection 

The Veteran alleges that his diagnosed prostate cancer and bladder cancer and its residuals are associated with exposure to ionizing radiation in service while he participated in atmospheric nuclear testing.  A review of the claims file indicates that the Veteran participated in Operation SANDSTONE in 1948, which involved atmospheric testing.  Thus, he was exposed to radiation.

By way of background, service connection has been in effect for skin cancer, basal cell carcinoma, right cheek, and squamous cell carcinoma, left arm, with a non-compensable evaluation since May 8, 2003.  The claim was granted under the provisions of 38 C.F.R. § 3.311, which are outlined below.  In any event, the claim was established on the basis of the Veteran's estimated radiation exposure.  

The skin claim was previously before the Board in March 1998.  In denying the claim, the Board relied upon dose estimates provided by the Defense Nuclear Agency (DNA) dated in 1994, as well as a May 1995 opinion from the Assistant Chief Medical Director for Public Health and Environmental Hazards, which related that skin cancer was attributed to ionizing radiation only at high doses - higher than estimated at the time of the Board's decision.  
Several years following the Board's decision, and pursuant to a recommendation from the General Accounting Office, the National Research Council conducted a review of the radiation dose estimates provided by the Defense Threat Reduction Agency (DTRA) for Veterans who were exposed to ionizing radiation. Following this review, the National Research Council (NRC) issued a report dated May 8, 2003, that determined that the radiation doses provided by the DTRA may have underestimated the amount of radiation to which some Veterans were exposed.  
Along these lines, in a March 2007 rating decision, the AOJ granted service connection for skin cancer based upon the revisions.  The grant was based upon VHA guidelines relating to basal cell cancers and melanomas developing 5 or more years after exposure, and for squamous cell cancers developing 10 or more years.  

Of record is a December 2006 memo from the Chief Public Health and Environmental Hazards Officer regarding the "[u]se of screening dose tables for review of skin and prostate cancer compensation claims from Atomic Veterans."  The memo reflects the most current dose estimates for the Pacific Proving Ground (PPG), in this case the area in which the Veteran was present for atmospheric testing.  The memo states, in pertinent part:  

All PPG cases involving veterans whose prostate cancers were diagnosed 25 or more years after exposure and/or who were exposed at age 25 or more have adjusted total prostate doses less than the applicable screening doses.  Therefore it is unlikely that prostate cancers in these PPG veterans can be attributed to exposure to ionizing radiation in service.  Cases involving PPG veterans who were exposed at ages less than 25 and who were diagnosed with prostate cancer less than 25 years after exposure should be referred to VHA for individual medical opinions using the NIOSH IREP computer software.  Cases in which the veteran participated in more than one atmospheric nuclear weapons test series and/or was exposed to radiation in more than one year also should be sent to VI-IA for an individual medical opinion using the NIOSH IREP computer software

In February 2007, service connection for skin cancer, as outlined above, was established.  In 2007, the Veteran was also assessed as having cancer of the bladder.  See Pathology report dated April 11, 2007, noting urothelial carcinoma with glandular differentiation as opposed to adenocarcinoma.  
In July 2007, the Veteran filed his claims for service connection of bladder and prostate cancer.  An August 2007 pathology report documents prostatic ductal carcinoma, which was apparently discovered during surgical treatment for bladder cancer.  The Veteran then underwent a radical cystectomy radical prostatectomy, bilateral pelvic lymph node dissection and ileal conduit.  

The Veteran attributes these disabilities to his exposure in the PPG nearly 60 years prior.  In furtherance of his claim, he submitted a medical opinion from a urologist, Dr. D.M., noting that he had treated the Veteran for transitional cell carcinoma of the bladder, and that it was his opinion that it was possible that prior radiation exposure "may be" related to his cancer.  He also submitted an opinion from a Cardiothoracic Surgeon, documenting a history of "multiple neoplastic activities, prostate, transitional cell bladder," and that "background radiation" was a "possible contributing factor to a neoplastic activity, certainly if these are directly correlated."

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).



Radiation Exposed Veteran

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device, and specifically includes Operation SANDSTONE.  38 C.F.R. § 3.309(d)(3)(i), (ii).  The Veteran, therefore, is a "radiation-exposed veteran."

Diseases specific to radiation-exposed veterans shall be service-connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  The listed diseases are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  

The Court has held that a presumptive cancer that develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a).  See Darby v. Brown, 10 Vet. App. 243 (1997); see also, 38 U.S.C.A. § 1113(a) (West 2002); VAOPGCPREC 18-97 (May 2, 1997).  

In June 2008, VA obtained a VA examination and opinion to address the claims.  The report documents review of the claims file, and a history of participation in atmospheric nuclear testing.  The examiner was asked specifically to address whether or not there were two primary cancers, or one with metastasis, with respect to bladder and prostate cancer.  The examiner summarized the Veteran's assessment and treatment of prostate and bladder cancer in 2007, with the surgical procedure outlined above.  Based upon examination and review of the claims file, to include original pathological records, the opinion states that the "pathological examination results make it clear that there was a Primary Ductal Adenocarcinoma of the Prostate that metastasized to the Bladder."  

The Veteran's primary cancer site, the prostate, does not involve a listed presumptive disease.  Therefore, presumptive service connection under 38 C.F.R. § 3.309 is not warranted. 

Radiogenic Diseases

Alternatively, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, such as Operation SANDSTONE. 38 C.F.R. § 3.311(a)(2).  

When it is determined that a Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the Veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified in paragraph (b)(5) below, then the Under Secretary for Benefits shall consider the claim with reference to specific enumerated factors.  The Under Secretary may seek expert opinions from the Under Secretary for Health in this determination.

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section  3.311(b)(2) become manifest 5 years or more after exposure.

In accordance with applicable regulations, VA obtained dose estimates of radiation, as well as a medical opinion from the Under Secretary for Health, through the Chief Public Health and Environmental Hazards Officer, concerning the relationship between the Veteran's prostate cancer and his exposure to radiation in service.  See 38 C.F.R. § 3.311.  In seeking a dose estimate, the RO provided various information, including the dates and details of his participation in atmospheric testing, his age, and the date on which the Veteran was diagnosed with prostate cancer.  

The Chief Public Health and Environmental Hazards Officer reviewed the evidence of record, and noted that it was estimated that veterans of atmospheric testing at the Pacific Proving Ground could have received a dose to the prostate of not more than 27 rem.  This estimate is based on worst case parameters and assumptions not all of which this veteran may have encountered.  Based on applicable assumptions, the 99th percentile value for a probability of causation of 50% would require exposure of 60 rem - well above the dose that this veteran could have received.  Accordingly, the opinion concluded that it is unlikely that the veteran's prostate cancer can be attributed to ionizing radiation exposure while in military service.

The Under Secretary for Benefits (USB), through the Director of Compensation and Pension Service, reviewed the opinion of the Chief Public Health and Environmental Hazards Officer, as well as the record.  The USB further noted that the Veteran's prostate cancer was diagnosed fifty nine years after exposure to ionizing radiation, that the Veteran's DD Form 214 indicated that the Veteran is a male Caucasian.  Post service employment is as a long distance truck driver.  The Veteran smoked cigarettes until January 1969.  His family history is positive for brother who died of lung cancer in 1992.  Upon review of the entirety of the evidence, the opinion concluded that there is no reasonable possibility that the Veteran's prostate cancer was the result of radiation exposure.  See October 2008, letter from C&P.

The Board finds both opinions highly probative on the issue of whether the Veteran's radiogenic disease of prostate cancer was related to his exposure during Operation SANDSTONE. They were predicated on a review of the entire record, and included the underlying reasons for the conclusions reached. 

Regarding the Veteran's bladder cancer, the AOJ has not particularly developed the claim for bladder cancer under the provisions pertaining to radiogenic disease, such as urinary bladder cancer.  38 C.F.R. § 3.311(b)(2)(xiii).  However, in no case will service connection be established if there is affirmative evidence to establish that a supervening, nonservice-related condition or event is more likely the cause of the disease.  In this regard, the Board notes that the VA examination concludes that the pathology reports document that the bladder cancer resulted from the metastasizing of a primary ductal adenocarcinoma of the prostate.  The Board finds this to be the most probative evidence of record and affirmative evidence that supervening non-service-connected prostate cancer is the cause of the Veteran's bladder cancer.  

In short, the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection is not warranted pursuant to 38 C.F.R. § 3.311.

Direct Service Connection 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044.  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the Veteran feels that his presence at Operation SANDSTONE resulted in exposure to ionizing radiation that caused prostate and bladder cancer.  However, the Veteran, although competent to relate observations such as pain, loss of hearing, or a broken bone, is not competent to relate cancer to his presence at the operation, especially considering that the diseases were first assessed over 50 years following his presence at the test site.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Along these lines, the Board also notes the apparently favorable opinions from the urologist and the cardio-thoracic surgeon on the Veteran's cancer of the bladder and prostate.  The opinions are noticeably couched in speculative terms.  The urologist implies that the cancer "may be" related to cancer, and the cardio-thoracic surgeon identifies it as a "possible contributing factor."  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Although it is conceded that the Veteran was exposed to ionizing radiation in service and dose estimates were obtained, the most probative evidence of record reflects that there is no reasonable possibility that prostate cancer is attributable to this exposure.   As explained in detail above, competent medical evidence has determined that based upon dose estimates and other relevant history, that the preponderance of the evidence is against finding that the Veteran's prostate cancer is related to exposure to ionizing radiation.  Further, the bladder cancer metastasized from the prostate cancer.  The Board finds this evidence the most probative and competent of record.  


ORDER

Entitlement to service connection for prostate cancer as a result of exposure to ionizing radiation is denied.

Entitlement to service connection for bladder cancer, to include as secondary to prostate cancer is denied.


REMAND

Under Diagnostic Code 7818 for malignant neoplasms of the skin, the disability is to be rated as a scar.  The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in July 2007.

Under Diagnostic Code 7800, an 80 percent rating is warranted for disfigurement of the head face or neck where there are visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion of asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 10 percent rating is warranted with one characteristic of disfigurement.

Under Diagnostic Code 7800, Note (1) states that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide a the widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches 39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Note (2) provides that rating tissue loss under auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes), or Diagnostic Code 6063 (anatomical loss of one eye) as appropriate. Note (3) allows consideration of unretouched color photographs when evaluating under these criteria.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).
Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).

The Veteran also seeks a compensable evaluation for skin cancer, squamous cell carcinoma, left arm and right cheek.  The Board notes that in an April 2010 rating decision, the Montgomery RO denied a claim for service connection of basal cell carcinoma excision scar, right forehead.  The Board notes that service connection for skin cancer, i.e. basal cell carcinoma, has been established.  Thus, the claim encompasses the forehead, as well.  

In May 2010, the Veteran was afforded a VA examination.  On his right forehead midway between his eyebrow and his hairline there was a transverse slightly curvy scar which was 4.3 cm in transverse dimension.  It was not adherent to underlying tissue.  There was no breakdown.  It was hypopigmented.   It was visible.  It did not impact on the motion of his eye.   On his right cheek laterally anterior to the ear there was a 6-mm long vertical scar, which was well-healed and barely visible.  There was tightness of the skin there, but no limitation of motion of the jaw or mouth.  There was no breakdown of the scar.  It was not deep.  On the left forearm on the radial aspect radial and dorsum there was a 2-cm long scar which was 1/2  cm in transverse dimension, and which was hypopigmented 1 mm and depressed.  There was no breakdown, no adherence to underlying tissue, and no significant loss of subcutaneous tissue.  The Veteran reported that the scars were all itchy, but did not break down.  They were not painful and did not cause limitation of motion.  He
reported that the one on his forehead in particular was itchy, and that the one on his right cheek made his face feel tight and uncomfortable.  Photographs were associated with the record.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009). Pursuant to 38 C.F.R. § 4.2 (2013), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The May 2010 VA examination is inadequate to address the claim.  Although the report addresses residual scarring from the Veteran's carcinoma excisions, it also notes that the scars were all itchy.  38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7816 provide for evaluation of dermatitis or eczema and psoriasis.  However, notwithstanding the fact that 38 C.F.R. § 4.118, Diagnostic Code 7818 provides for evaluation of malignant skin neoplasms as disfigurement of the head, face or neck, or impairment of function, the Veteran's itching symptoms seem more analogous to dermatitis or the like.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"   Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The examination report does not adequately address the severity of these symptoms, given its focus on scars.  Accordingly, it must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected skin cancer and its residuals, to include any scars, dermatitis, eczema, psoriasis, or similar symptoms.  The claims file should be made available to the examiner, and the examiner should note that it has been reviewed.  Any tests or studies deemed necessary should be conducted.  An attempt should be made to schedule the examination during a flare-up of the skin disability, if indicated.  Any head, face and neck residuals should be assessed for the characteristics of disfigurement.  Unretouched photographs should be taken and associated with the record.

2.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal, to include whether more appropriate to evaluate under dermatitis/eczema due to the symptoms of itching.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and provide them an appropriate period of time to respond before this case is returned to the Board.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


